DETAILED ACTION
The reply filed 08 November 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s). See 37 CFR 1.111.

Election/Restrictions
New claims 21-40 are drawn to an invention that is independent or distinct from the originally examined and now cancelled claims 1-20 for the following reasons:
The originally prosecuted invention included methods for visualizing, detecting, and determining the presence of a microcalcification comprising providing a transmit packet of at least one ultrasound, providing an ultrasound image representing a microcalcification in said tissue, and displaying an image representing a microcalcification, exciting the microcalcifications to oscillate, and comparing received signals. This is patentably distinct from the invention to which the claims are presently drawn which require a method of identifying acoustic impedance variation in a tissue or organ comprising using short-transmitted waveform for stimulation pulses to stimulate particles of a large impedance difference to spatially displace, collecting and forming an ensemble of two or more received signals with at least one received signal being reflected from a stimulation pulse from the ultrasonic waveforms, calculating displacement between signals, and using displacements to identify particles with large impedance difference from background tissue. The originally filed claims and the new claims represent mutually exclusive concepts requiring different method elements. This shift in the core inventive concept creates substantial search and examination burden, as noted below.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
⦁	the inventions are likely to raise different non-prior art issues U.S.C. 112

For example, Claims 1-20 are directed towards microcalcifications (e.g. (A61B8/085)) while new claims are directed towards acoustic impedance variation (e.g. (G01N29/09)). Examiner notes that while applicant’s specification discloses microcalcifications have an acoustic impedance of 8 and tissue has an acoustic impedance of 1.5, the original claims do not require identification of acoustic impedance variation nor do they require calculated displacements to identify particles with a large impedance difference (i.e. a different field of search). The original claims do not require any form of ultrasonic waveforms (let alone short-transmitted waveforms), generating sets of spatially coherent receive echoes which are overlapping, forming an ensemble with at least once received signal reflected from a stimulation pulse, calculating displacement, and using displacements to identify particles. 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793